Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     	Claims 1-8, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US Patent no. 8789788) in view of Balzer (US Patent no. 4367517) and further in view of Mullet et al (US Publication no. 20140076508).
Regarding claim 1, Edmonds discloses a wall-mount hardware assembly comprising: a base (figure 40 or 90, figure 3B) adapted to be mounted to an upright support surface; a post (20 or 70) connected to the base; a bar (60) extending from the post to support an article (toilet paper). 
However, Edmonds does not disclose a lighting assembly installed in the post to illuminate an underlying region; a bar extending from the post to support an article; and a power source disposed within the bar.  
 Balzer (US Patent no. 4367517) discloses a wall-mounted hardware assembly (figure 1) comprising spaced apart posts (5) supporting a bar (3) therebetween 
Edmond and Balzer combined does not disclose the power source is disposed within the bar.   
Mullet et al (US Publication no. 20140076508) discloses a wall mount hardware assembly with spaced apart bases (3, figure 1) supporting a bar (1) and a power source are a pair of axial aligned batteries (4, figure 12) disposed within a hollow cavity in the bar (5).  Such provision of batteries within the bar has the well-known advantage of providing easy access to the batteries for replacement.  It would have been obvious to one of ordinary skilled in the art modify the wall-mounted hardware assemblies of Edmond and Balzer combined such that the power source/batteries are located within the bar as taught by Mullet for the well-known purpose of facilitating easy access to the the batteries during replacement thereof.   
Regarding claim 2, Edmond discloses wherein the base further comprises a pair of spaced apart bases (40 and 90, figure 3B), each adapted to be mounted to the upright support surface.  
Regarding claim 3,  Edmond discloses wherein the post further comprises a pair of posts (70 and 20, figure 3B) each connected to one of the pair of spaced apart bases; and wherein the bar (60) extends between, and is supported by, the pair of posts.  

Regarding claim 5, Edmond discloses wherein the bar (60) is affixed to the pivotal post (20) to pivot with the pivotal post (figure 2).  
Regarding claim 6, Edmond discloses further comprising an abutment projection (85, figure 3B) extending from the stationary post (70) to receive and support the bar (60).  
Regarding claim 7, in the combination of Edmond and Balzer and Mullet, Balser discloses further comprising a frame (54, 55, figure 3) oriented within all the posts to support the lighting assembly and the combination of Edmond and Balzer would have also placed lighting assembly in the pivotal post.  
Regarding claim 8, in the combination of Edmond and Balzer and Mullet, Edmonds discloses wherein the frame (44, figure 3B) is fastened to the base (40 or 43, figure 3B) to pivot relative to the base; and wherein the frame (44) is fastened to the pivotal post (20) to pivot with the pivotal post. The combination of Edmonds and Balzer would have placed the frame supporting the lighting assembly fastened to the pivotal post.   
Regarding claim 12, in the combination of Edmond and Balzer and Mullet, Balzer teaches further comprising a controller (figure 4) in electrical communication with the lighting assembly to operate the lighting assembly (33).  

Regarding claim 14,  in the wall-mount hardware assembly of claim 1, in the combination of Edmond and Balzer and Mullet, Balser discloses an egress aperture (21, figure 3) is formed in the post (5, figures 1 and 5) to permit the lighting  assembly (33, figure 3) to illuminate the underlying region.  
Regarding claim 15, in the wall-mount hardware assembly of claim 1, in the combination of Edmond and Balzer and Mullet, Mullet discloses wherein the power source further comprises a pair of axial aligned batteries (4, figure 12) disposed within a hollow cavity in the bar (5). 
Regarding claim 16,  the wall-mount hardware assembly of claim 1, Edmonds discloses wherein the bar (60) is sized to receive and support a roll of toilet paper.  
Regarding claim 17, Edmonds (US Patent no. 8789788) discloses a wall-mounted hardware assembly with spaced first and second base (90 and 40, figure 3B) with stationary posts (70, figure 3B) connected to the first base (90); a cradle (44, figure 3B) pivotally connected to the second base (40), a pivotal post (20) attached to the cradle (44) to conceal the cradle and to pivot with the cradle relative to the second base (40); a bar (60) affixed to the pivotal post (20) to pivot with the pivotal post and the cradle, and extending to the stationary post (70) to support an article between the stationary post and the pivotal post.

 Balzer (US Patent no. 4367517) discloses a wall-mounted hardware assembly (figure 1) comprising spaced apart posts (5) supporting a bar (3) therebetween comprising an egress aperture (21, figure 3) is formed in the post (5, figures 1 and 5) to permit the lighting assembly (33, figure 3) to illuminate the underlying region (114, figure 6) and a power source (batteries 91, figure 4).  It would have been obvious to one of ordinary skilled in the art to have modify the wall-mounted hardware assembly of Edmonds such that the post is provided with a lighting assembly with power source to illuminate an underlying region as taught to be desirable by Blazer.  
Edmond and Balzer combined does not disclose the power source is disposed within the bar.   
Mullet et al (US Publication no. 20140076508) discloses a wall mount hardware assembly with spaced apart bases (3, figure 1) supporting a bar (1) and a power source are a pair of axial aligned batteries (4, figure 12) disposed within a hollow cavity in the bar (5).  Such provision of batteries within the bar has the well-known advantage of providing easy access to the batteries for replacement.  It would have been obvious to one of ordinary skilled in the art modify the wall-mounted hardware assemblies of Edmond and Balzer combined such that the power source/batteries are located within the bar as taught by Mullet for the well-known purpose of facilitating easy access to the the batteries during replacement thereof.   

However, Edmonds does not disclose a lighting assembly installed in the post to illuminate an underlying region; a bar extending from the post to support an article; and a power source disposed within the bar.  
 Balzer (US Patent no. 4367517) discloses a wall-mounted hardware assembly (figure 1) comprising spaced apart posts (5) supporting a bar (3) therebetween comprising an egress aperture (21, figure 3) is formed in the post (5, figures 1 and 5) to permit the lighting assembly (33, figure 3) to illuminate the underlying region (114, figure 6) and a power source (batteries 91, figure 4).  It would have been obvious to one of ordinary skilled in the art to have modify the wall-mounted hardware assembly of Edmonds such that the post is provided with a lighting assembly with power source to illuminate an underlying region as taught to be desirable by Blazer.  

Mullet et al (US Publication no. 20140076508) discloses a wall mount hardware assembly with spaced apart bases (3, figure 1) supporting a bar (1) and a power source are a pair of axial aligned batteries (4, figure 12) disposed within a hollow cavity in the bar (5).  Such provision of batteries within the bar has the well-known advantage of providing easy access to the batteries for replacement.  It would have been obvious to one of ordinary skilled in the art modify the wall-mounted hardware assemblies of Edmond and Balzer combined such that the power source/batteries are located within the hollow cavity of the bar as taught by Mullet for the well-known purpose of facilitating easy access to the the batteries during replacement thereof.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US Patent no. 8789788) in view of Balzer (US Patent no. 4367517) and further in view of Mullet et al (US Publication no. 20140076508) as applied to claims 1 and 2 above, and further in view of Lin (US Patent no. 6199808). Edmond, Balzer, and Mullet combined discloses all the claimed features of applicant’s device except for wherein each of the pair of spaced apart bases is formed with a cavity for receipt of a bracket fastened to the upright support surface.  Lin discloses a wall mounted hardware assembly comprising each of the pair of spaced apart bases (40, figure 6 or 20, figure 3) is formed with a cavity (232, figure 5) for receipt of a bracket (30, figures 3 and 5) fastened to the upright support surface. It would have been obvious to one of ordinary skilled in the art to have modify the base of the hardware assembly of Edmond, Balzer, and Mullet combined such that each of the pair of spaced apart bases is formed with a . 
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US Patent no. 8789788) in view of Balzer (US Patent no. 4367517) and further in view of Mullet et al (US Publication no. 20140076508) as applied to claims 1, 2, and 17 above, and further in view of Mrakovich (US Publication no. 20080030981).
Edmond, Balzer, and Mullet combined discloses all the claimed features of applicant’s device except for wherein the frame/cradle further comprises a slotted bracket; and wherein the lighting assembly further comprises a circuit board received within the slotted bracket; wherein the lighting assembly further comprises a light emitting diode mounted to the circuit board.
Mrakovich discloses an elongated LED illumination hardware assembly comprising a frame (80, figure 2) oriented within the housing (14) to support the lighting assembly (42, figure 2); wherein the frame further comprises a slotted bracket (92, figure 2); and wherein the lighting assembly further comprises a circuit board (42) received within the slotted bracket; wherein the lighting assembly further comprises a light emitting diode (40, figure 2)  mounted to the circuit board (42). It would have been obvious to one of ordinary skilled in the art to have modify the frame/cradle of the hardware assembly of Edmond, Balzer, and Mullet combined such that the frame/cradle further comprises a slotted bracket; and wherein the lighting assembly further comprises a circuit board received within the slotted bracket; wherein the lighting assembly further .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate wall mounted hardware assemblies in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc